Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed November 17, 2021 in response to the Office Action of August 17, 2021 is acknowledged and has been entered. 
Claims 1-3, 7, 8, 36, 43, 52, 54, 59, 60, 63, 68-70, 73, 74, 77, 78, 80, 89, 90, 95-97, 99 and 102-108 are pending. 
In response to an Election request set forth in Office Action of November 19, 2020 (shown below):

    PNG
    media_image1.png
    476
    693
    media_image1.png
    Greyscale

Applicant elected the species below:

    PNG
    media_image2.png
    267
    644
    media_image2.png
    Greyscale

Claims 2, 43, 74, 77, 78, 80, 89, 90, 95, 96, 99, and 102-108 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Accordingly, claims 1, 3, 7, 8, 36, 52, 54, 59, 60, 63, 68-70, 73 and 97 are examined to the extent of elected species.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Examiner has established a priority date of January 8, 2019 for claims 1, 3, 7, 8, 36, 52, 54, 59, 60, 63, 68-70, 73 and 97 because a review of the parent application (Provisional 62/614,905) does not reveal the elected species or a SP of -CH2-NH- wherein nitrogen is attached to L in Formula (III) or 
    PNG
    media_image3.png
    91
    501
    media_image3.png
    Greyscale

Applicant is invited to submit evidence pointing to the serial number, page and line where support can be found establishing an earlier priority date.  


NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, 8, 36, 52, 54, 59, 60, 63, 68-70, and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 1 recited two forms of SP, one on the first page and the other on the second page. The two forms of SP are connected by “and”. Thus, it is unclear how the SP can be both forms in the same molecule. If the two forms of SP are meant to be alternatives, the claim need to define it clearly.
	Claims 3, 7, 8, 36, 52, 54, 59, 60, 63, 68-70, and 73 are also rejected because these claims are dependent on claim 1.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 3, 8, 36, 52, 54, 59, 60, 63, 68-70, 73 and 97 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gromada (Gromada et al., US 2019/0367631 A1, Priority Date: 2018-05-09, IDS filed on January 8, 2019).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Gromada teaches an antibody-drug conjugate, which is the same as the elected species, including the elected species (claim 53, structure on page 689, when n=4):

    PNG
    media_image4.png
    380
    1339
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    113
    363
    media_image5.png
    Greyscale

where Ab1 is an anti-MSR1 antibody, or an antigen-binding fragment thereof; R is C2-4-alkylene; and m is an integer selected from 2 to 4, inclusive; and each n is an integer from 1 to 4 (claim 53).
Claims 1, 3, 8, 36, 54, 59, 60, 63, 68-70, 73 and 97 all read on the structure of Gromada.
Regarding claim 3, as shown above, budesonide has R4 = linear alkyl.
Regarding claims 8 and 36, as shown above, budesonide has both Rx = hydrogen.
Regarding claim 52, budesonide has both Rx = hydrogen, and SP is -CH2-NH-.
Regarding claim 54, as shown above, the structure has z=4.
Regarding claim 59, each BA is

    PNG
    media_image5.png
    113
    363
    media_image5.png
    Greyscale

where Ab1 is an anti-MSR1 antibody, or an antigen-binding fragment thereof; R is C2-4-alkylene; and m is an integer selected from 2 to 4, inclusive; and each n is an integer from 1 to 4.
Regarding claim 60, as shown above, each Ab is an anti-MSR1 antibody, or an antigen binding fragment thereof.
1-L2-(L3)0-1:

    PNG
    media_image6.png
    367
    1027
    media_image6.png
    Greyscale

Regarding claim 97, as shown above, the structure of Gromada has identical structure of the elected species from claim 97.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gromada (Gromada et al., US 2019/0367631 A1, Priority Date: 2018-05-09, IDS filed on August 10, 2020), as applied to claims 1, 3, 8, 36, 52, 54, 59, 60, 63, 68-70, 73 and 97, and further in view of Lemke (Lemke et al., Foye’s Principles of Medicinal Chemistry, Chapter 44, pp. 1253, Publication Year: 2008 of record).
Gromada teaches as set forth above, however, they do not teach that R4 group is in the (R)-configuration.
Lemke teaches that the R-epimer was twofold more active than the S-epimer, in receptor affinity study.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teaching of Gromada and Lemke to use R-budesonide, which is more active than S-budesonide, in the ADC, because doing so would potentially enhance the therapeutic efficacy of the antibody-budesonide conjugate, as taught by Lemke.

Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642